Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of claims 1, 4-5, 9, 13-14 and 15-20, filed on 12/16/2020, is acknowledged.  
The applicant asserted:

    PNG
    media_image1.png
    263
    915
    media_image1.png
    Greyscale

In response to this argument, the restriction provided the list of different species with claims relates to the restricted species and specifically explained respective configurations of each species.  It is very self-explained.  The Applicant is suggested to visit the claims to see the mutually exclusive technical claimed features/components.  These claim groups with respective claimed features/components that are different and/or additional parts for different configurations of the air cooling circuitry/system and/or structure of the claimed standby generator.  
The traverse argument is found not persuasive.  Therefore, the election/restriction is made FINAL.
Accordingly, claims 1, 4-5, 9, 13-14 and 15-20 are pending and considered on the merit herein.  The non-elected claims are dependents of the elected independent claims 1, 9 and 15 would be considered for allowability when/if these independent claims is allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-5, 9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatsugai et al (US 20090229544, herein ‘Hatsugai’). 
RE claim 1, Hatsugai discloses a standby generator comprising: an air-cooled engine [21] having a crankshaft [31], an alternator [26] (disclosed as power generation section) driven by the crankshaft (see [0047]) to produce electrical power for distribution from the standby generator, and an engine cooling fan [53] (see [0034]) operatively coupled to the crankshaft on a side of the engine driving the alternator (see [0029]).


    PNG
    media_image2.png
    642
    931
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    665
    1841
    media_image3.png
    Greyscale

RE claims 4-5, Hatsugai discloses the standby generator, wherein the alternator comprises an alternator cooling fan [52] drawing air through the alternator [26] in a direction opposite the engine [21] (see figs. 5-6, the arrow E is the air drawn from the inlet 67 through the alternator in the direction opposite the engine), and the standby generator further comprising an air duct (i.e. the air passage [63] defined by the cover [66] with openings [67] coupled to a side of the alternator’s case [71] in fluid communication with the alternator cooling fan [52], see figs. 5 and 6A).
RE claim 9, Hatsugai discloses a generator comprising: an air-cooled engine [21]; an alternator [26] driven by the engine via a shaft [31] extending from the engine to the alternator; and an engine cooling fan [53] operatively coupled to the shaft between the engine and the alternator; and wherein the engine cooling fan [53] is coupled to the shaft in a spaced relationship from the alternator so as to create an airflow path [G, H] (see fig. 6A) to the engine cooling fan [53] that bypasses the alternator [26].  (In other words, the space between the engine cooling fan [53] and the alternator [26] is defined by the first and second covers [22, 23] see figs. 3 and 6A-6B).
 Hatsugai discloses the generator, wherein the alternator comprises an alternator cooling fan [52] is on a side of the alternator opposite the engine [21], and the alternator cooling fan [52] draws air into the alternator through an air inlet [67] facing the shaft (see figs. 1, 5 and 6A included above). 
 
Claims 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fujikawa et al (US 4647835, herein ‘Fujikawa’). 
RE claim 1, Fujikawa discloses a standby generator comprising: an air-cooled engine [3] having a crankshaft [6], an alternator [4] (disclosed as power generation section) driven by the crankshaft to produce electrical power for distribution from the standby generator, and an engine cooling fan [50] operatively coupled to the crankshaft on a side of the engine driving the alternator (see fig. 1).

    PNG
    media_image4.png
    686
    998
    media_image4.png
    Greyscale

RE claim 9, Fujikawa discloses a generator comprising: an air-cooled engine [3]; an alternator [4] driven by the engine via a shaft [6] extending from the engine to the alternator; and an engine cooling fan [50] operatively coupled to the shaft between the engine and the alternator; and wherein the engine cooling fan [50] is coupled to the shaft in a spaced relationship from the alternator so as to create an airflow path (see fig. 1) to the engine cooling fan [50] that bypasses the alternator [4].  (In other words, the space between the engine cooling fan [50] and the alternator is defined by the chamber [53] formed with intake opening [51] and an exit opening [52] for creating an airflow path of the cooling air [59b] entering the engine to cool the engine, particularly a cylinder [18a] and the cylinder head [18b] of the engine [3]).
RE claim 15, Fujikawa discloses a standby generator (fig. 1) comprising: a generator housing [1 fig. 1] having a base, a top, and a plurality of sidewalls defining an interior of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over either Hatsugai or Fujikawa as applied to the base claim 15 above, in view of Yamada et al (US 6491133, herein ‘Yamada’).
Yamada teaches an air-cooled standby generator comprising engine [E], an alternator [G] and a air-cooling system, wherein the cooling system includes a plurality of air passages into the housing through a plurality of airflow inlets [31a, 35a, 22a] and driving the second stream of air out through at a plurality of air outlets [25a, 25b] of respective different chambers/rooms  Yamada important teaching concept is that for enhancing heat removal and improving cooling effect of an air cooling circuitry of a standby generator can be designed with plural different inlets and plural different outlets for respective components being air-cooled within the standby generator housing.

    PNG
    media_image5.png
    531
    762
    media_image5.png
    Greyscale

  Hence, by applying the Yamada important teaching concept, it would have been obvious to one skilled in the art to modify the prior art standby generator by configuring the alternator fan cooling the alternator by drawing a second stream of air into the housing through at least one of the one or more airflow inlets and driving the second stream of air out through at least one of the one or more airflow outlets, and wherein the first stream of air and the second stream of air are driven out of the housing through separate airflow outlets with the separate 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834